Citation Nr: 1413965	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic low back syndrome.

2.  Entitlement to service connection for chronic low back syndrome.

3.  Entitlement to nonservice-connected pension.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Jackson Mississippi.  A hearing transcript is associated with the Virtual VA electronic records storage system (Virtual VA).  

Except for the Veteran's hearing transcript, a review of the Virtual VA reveals no additional evidence that is not duplicative of the paper claims file or relevant to the current appeal.

The Veteran submitted new evidence during the April 2013 Travel Board hearing. He included a waiver of his right to have the RO consider the newly submitted evidence first, and also authorized the Board to consider the new evidence in the first instance.

Although the RO reopened the claim for service connection for chronic low back syndrome, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's decision to reopen the claim-the Board has characterized the appeal as to chronic low back syndrome as encompassing the first and second matters set forth on the title page.

The issue of entitlement to non-service-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a July 2001 rating decision, the RO denied the Veteran's claim for service connection for chronic low back syndrome; he was advised of the RO's decision and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's July 2001 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic low back syndrome, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's complaints of back pain in service were related to muscles and ligaments (soft tissues), and are unrelated to the current DDD, spondylosis, and the HNP discovered within one year of service following a non-military shipyard injury.  


CONCLUSIONS OF LAW

1.  The RO's July 2001 rating decision denying service connection for chronic low back syndrome is final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back syndrome.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

3.  The Veteran's current back condition was not incurred in or aggravated by service, nor may such condition be presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2009-prior to the initial RO decision for this appeal-that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, as the Board has determined that the Veteran has submitted new and material evidence with regard to his claim for service connection for a chronic low back syndrome, an extended discussion of the duties to notify and assist particular to a claim to reopen is not necessary.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (outlining the notice requirements for claims to reopen).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA medical treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA examination in connection with his claim and an opportunity to testify at hearings before the Board.

The Board notes that in a letter, dated in January 2011, the Veteran requested he be represented by the D.A.V. (Disabled Veterans of America) at his hearing.  In January 2013, the RO mailed a copy of a VA Form 21-22 (Appointment of Veterans Service Organization as Claimants Representative) and requested that the Veteran return the completed form.  To date, a completed Form 21-22 has not been associated with the claims file.  At the beginning of the April 2013 hearing, the undersigned VLJ stated that the Veteran is representing himself.  At no time during or after the hearing did the Veteran object to representing himself or indicate that he still wished to have representation during the hearing.  Therefore, the Board finds that the Veteran has not been prejudiced by not having representation for his hearing. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in July 2001, denied the Veteran's claim for service connection for chronic low back syndrome on grounds that the evidence then of record did not contain a diagnosis of a chronic back condition and his back condition at that time neither occurred in nor was caused by service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2002).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West Supp. 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2002).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence received since the time of the RO's July 2001 rating decision includes a VA examination, dated in December 2010; VA treatment records, dated from August 1998 to October 2010; private treatment records; lay statements from the Veteran's wife; and the statements from the Veteran.  Of particular importance, VA treatment records diagnosed the Veteran with degenerative disc disease (DDD) and the December 2010, VA examination, contains opinions regarding the etiology of the Veteran's chronic low back syndrome.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2001, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's chronic low back syndrome, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

III.  Service Connection

Having reopened the Veteran's service connection claim for chronic low back syndrome, the Board must now determine whether service connection is warranted. For the reasons that follow, the Board finds that his claim must be denied.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  In this case the disabilities is not listed under 38 C.F.R. § 3.309(a), and therefore, cannot be service-connected on this presumptive basis. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran contends that his current back disability is related to several back injuries that incurred in service.  According to the Veteran's testimony during the Board hearing, the Veteran injured his back three times.  The first injury was during the Veteran's time at boot camp in 1994, while he was moving iron racks.  The second injury occurred in 1996 while he was stationed in Thailand and helping to build barracks.  The last reported injury occurred in Guam while he was lifting a trailer in 1997.  The Veteran reported that he felt spasms and sharp pain, like a large bee sting, in his back and numbness in his legs and groin.  The Veteran testified that the pain did not feel like it was muscle pain and felt that it was deeper in his back.  In each case, the Veteran was prescribed pain killers, such as Motrin, and the back pain and spasms subsided after a few weeks.  In support of his claim, his wife has submitted a letter, which describes the Veteran's law back disability symptoms and attributes the current back disability to his service. 

In December 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his low back condition.  The VA examiner noted that the Veteran's VA treatment records contain diagnoses of degenerative disc disease (DDD) and herniated nucleus pulposus (HNP).  The VA examiner also noted that the Veteran's service treatment records contain multiple treatments and complaints for muscular lower back pain with spasms; however, x-rays and radiographs revealed no evidence of compression, disc narrowing, radicular symptoms, spondylosis, or misalignment of the spine.  The Veteran's separation exam did not note any recurrent back pain or any back injury and noted a normal spine.  The December 2010 examiner noted that a previous VA examination report, dated in October 1998, noted that the Veteran had injured his back while working in a shipyard shortly after his discharge from service. `

As to the etiology of the Veteran's low back disability, the VA examiner opined that it was less likely as not that the Veteran's current low back condition is caused by or a result of the back condition that occurred while on active duty.  In his rationale, the examiner cited to AMA guidelines which showed that DDD as a result of work-related cumulative trauma to be a myth and that study results show that age, genetics, and body weight were the predominant predictors of degenerative disc disease.  The examiner also stated that "while back sprains and strains involve[] the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the disc and vertebral bodies.  The one is not the cause of, or related to the other."

The Board accords great probative weight to the December 2013 VA examiner's opinion as it is predicated on a review of the record, which includes the Veteran's and his wife's statements from the record and his service, VA, and private treatment records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, cited to relevant medical authorities, and provided a complete rationale.  The examiner specifically addressed the Veteran's assertions that his in-service back injuries resulted in his current back disability. Though the examiner thought that the theory was thought provoking, he opined that the injuries involved soft tissue and were unrelated to the Veteran's current DDD and HNP.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to such an opinion.  Moreover, there is no medical opinion to the contrary.

The Board notes that the Veteran and his wife contend that his current back disability is due to his in-service injuries.  Although the Veteran and his wife are competent and credible to attest to when the Veteran injured his back and the symptoms he experienced, the Board finds that relating the Veteran's current back condition to injuries experienced in service may not be competently addressed by lay evidence.  Therefore, the Veteran and his wife's opinions are non-probative evidence as to the etiology of the Veteran's current back condition.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Again, this theory was specifically considered by the examiner but was outweighed by other factors in the Veteran's situation.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim that the cause of the Veteran's low back condition was related to his military service.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for low back syndrome is reopened.

Entitlement to service connection for a back disability is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim remaining on appeal can be properly adjudicated.

The January 2010 rating decision denied the Veteran's claims from entitlement to service connection for chronic low back syndrome and entitlement to nonservice-connected pension.  The Veteran filed a Notice of Disagreement (NOD) in February 2010.  However, the Veteran has not been furnished a Statement of the Case (SOC) that addresses the issue of entitlement to nonservice-connected pension. Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall furnish the Veteran a Statement of the Case that addresses the issue of entitlement for nonservice-connected pension.  Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford the applicable time period for perfecting an appeal to this issue.  The RO/AMC should advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely substantive appeal, then the RO/AMC should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


